DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-25 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-12, 15-20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann et al US Pub 2016/0147275 (hereafter Weissmann) and in view of Natu et al US Pub 2011/0055469 (hereafter Natu) and Krishan et al. US Pub 2017/0228260 (hereafter Krishan) and further in view of Bowen US Pub 2006/0066623 (hereafter Bowen).

Weissmann, Natu and Krishan were cited in the previous office action.

As per claim 1, Weissmann teaches the invention substantially as claimed including a system, comprising: processor circuitry to execute an operating system, the processor circuitry including a plurality of processor core circuits, each of the processor core circuits to execute a respective one of a plurality of threads (para[0041-0042, 0045], FIG. 4, plurality of cores 401, 402 including plurality of threads);
memory circuitry including a plurality of model specific registers (MSR), and to receive MSR data from the operating system (para[0031-0032, 0056, 0123, 0130], memory includes plurality of MSRs, which includes performance data);
selection circuitry coupled to the memory circuitry, the selection circuitry to: poll each of the plurality of MSRs to obtain the MSR data stored in the respective MSR (para[0123, 0134], OS polls the MSRs for the information).
Weissmann does not explicitly teach each of the plurality of MSRs associated with a respective one of the plurality of threads; comprising quality of service (QoS) prioritization data; and dynamically arrange a thread execution sequence to select one or more requests by each of at least some of the plurality of threads for execution by the processor circuitry based at least in part on the MSR data associated with the respective thread and the MSR data associated with each respective one of at least a portion of the remaining plurality of threads and send the thread execution sequence to a scheduling circuitry; and the scheduling circuitry coupled to the selection circuitry, based upon a determination that the MSR data associated with at least two of the plurality of threads comprises identical QoS prioritization data, dynamically arrange the thread execution sequence of the at least two of the plurality of 
However, Natu teaches each of the plurality of MSRs associated with a respective one of the plurality of threads (para[0008, 0010, 0018], the internal state can be accessed using MSR addressing on a per-thread basis, thus MSR associates with a thread).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natu’s teaching to Weissmann’s invention in order to provide a system management mode without memory dependency, which improves reliability, performance, latency and scalability issues associated with SMM by storing the save state of individual threads on SMM (para[0008, 0038]).
Weissmann and Natu do not explicitly teach comprising quality of service (QoS) prioritization data; dynamically arrange a thread execution sequence to select one or more requests by each of at least some of the plurality of threads for execution by the processor circuitry based at least in part on the MSR data associated with the respective thread and the MSR data associated with each respective one of at least a portion of the remaining plurality of threads and send the thread execution sequence to a scheduling circuitry; and the scheduling circuitry coupled to the selection circuitry, based upon a determination that the MSR data associated with at least two of the plurality of threads comprises identical QoS prioritization data, dynamically arrange the thread execution sequence of the at least two of the plurality of threads for execution by the processor circuitry based on an age of each of the at least two of 
However, Krishan teaches comprising quality of service (QoS) prioritization data (para[0018, 0021], priority 110 indicating the priority of the thread to consume resources (to service a request of thread) relative to other threads that may also be executing on the device);
dynamically arrange a thread execution sequence to select one or more requests by each of at least some of the plurality of threads for execution by the processor circuitry based at least in part on the data associated with the respective thread and the data associated with each respective one of at least a portion of the remaining plurality of threads (para[0023-0025, 0033, 0049], FIG. 2 and 4, the system 406 comprises resource tracking component and thread prioritizing component which prioritize threads respectively having a priority for execution on a processor, which detects resources reserved by the threads and elevates/adjusts threads priorities (thus representing dynamically arranging thread execution sequence since adjusting threads priorities results in the changes in the thread execution sequence));
and send the thread execution sequence to a scheduling circuitry; and the scheduling circuitry coupled to the selection circuitry, the scheduling circuitry to receive the thread execution sequence and dynamically schedule execution of at least some of the plurality of threads by the processor circuitry (para[0018, 0023-0025], FIG. 3, upon detecting a predetermined scenario in the thread execution, elevate priority of a low-priority thread, then schedule execution of threads according to the received information (threads priorities)).

Weissmann, Natu and Krishan do not explicitly teach based upon a determination that the MSR data associated with at least two of the plurality of threads comprises identical QoS prioritization data, dynamically arrange the thread execution sequence of the at least two of the plurality of threads for execution by the processor circuitry based on an age of each of the at least two of the plurality of threads.
However, Bowen teaches based upon a determination that the data associated with at least two of the plurality of threads comprises identical prioritization data, dynamically arrange the thread execution sequence of the at least two of the plurality of threads for execution by the processor circuitry based on an age of each of the at least two of the plurality of threads (para[0036], if there is more than one priority 0 thread, the oldest priority 0 thread is given preference (selected)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bowen’s teaching to Weissmann, Natu and Krishan’s invention in order to provide a method for non-stalling pipeline instruction fetching from memory, which provide efficient instruction fetching support for a multithreaded execution environment using a respective program counter and assigning a respective priority and age to each of the threads (para[0008-0011]).

As per claim 3, Weissmann, Natu, Krishan and Bowen teach the system of claim 1, Krishan teaches wherein the QoS prioritization data comprises at least data indicative of one of: a low QoS prioritization level, a medium QoS prioritization level, a high QoS prioritization level, or a multimedia QoS prioritization level (para[0021], low, medium and high priority of threads).

As per claim 4, Weissmann teaches wherein the MSR data comprises hardware controlled performance (HWP) data (para[0031-0032, 0130], HWP interface enumerated via MSR)).

As per claim 5, Weissmann teaches wherein, at intervals, an operating system updates the MSR data associated with each of at least a portion of the plurality of threads (para[0130, 0134], periodically update MSR fields).

As per claim 6, Weissmann teaches wherein the selection circuitry polls the MSR data associated with each respective one of a plurality of threads at regular intervals (para[0031, 0123, 0130, 0134], OS periodically polls for changes in MSR capabilities registers).

As per claim 10, it is a method claim of claim 1 above, thus is it rejected for the same rationale. 

As per claim 11, it is a method claim of claim 5 above, thus is it rejected for the same rationale. 

As per claim 12, it is a method claim of claim 6 above, thus is it rejected for the same rationale. 

As per claim 15, it is a method claim of claim 2 above, thus is it rejected for the same rationale. 

As per claim 16, it is a method claim of claim 3 above, thus is it rejected for the same rationale. 

As per claim 17, it is a method claim of claim 4 above, thus is it rejected for the same rationale. 

As per claim 18, it is a system claim of claim 1 above, thus is it rejected for the same rationale. 

As per claim 19, it is a system claim of claim 5 above, thus is it rejected for the same rationale. 

As per claim 20, it is a system claim of claim 6 above, thus is it rejected for the same rationale. 

As per claim 23, it is a system claim of claim 2 above, thus is it rejected for the same rationale. 

As per claim 24, it is a system claim of claim 3 above, thus is it rejected for the same rationale. 

As per claim 25, it is a system claim of claim 4 above, thus is it rejected for the same rationale. 


Claim 7-9, 13-14, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann in view of Natu, Krishan and Bowen as applied to claim 1 above, and further in view of Capps JR. et al US Pub 2009/0138683 (hereafter Capps).

Capps was cited in the previous office action.

As per claim 7, Weissmann, Natu, Krishan and Bowen teaches the system of claim 6, and Krishan further teaches wherein the selection circuitry reprioritizes an execution sequence of at 
Weissmann, Natu, Krishan and Bowen do not explicitly teach reprioritizes at the regular intervals.
However, Capps teaches wherein the selection circuitry reprioritizes an execution sequence of at least a portion of the plurality of threads at the regular intervals (para[0016, 0042, 0048], OS wakes up on a clock tick, then examines performance monitor events for each thread, priority adjustment policies is applied to adjust thread priority values for the thread, and the adjusted thread priority values are then stored in thread priority registers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Capps’ teaching to Weissmann, Natu, Krishan and Bowen’s invention in order to provide a method for determining how to prioritize instruction threads in a multiprocessor system so that workload operations on the system are optimized, and to provide a method for an instruction stream prioritization scheme which can be dynamically changed during system operation (para[0005]).

As per claim 8, Weissman, Natu, Krishan and Bowen teaches the system of claim 1, and Weissmann teaches the selection circuitry is to receive MSR data (para[0031-0032, 0123, 0134], poll and receive MSR data).
Weissmann, Natu, Krishan and Bowen do not explicitly teach to receive the data associated with each respective one of a plurality of threads on an event driven basis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Capps’ teaching to Weissmann, Natu, Krishan and Bowen’s invention in order to provide a method for determining how to prioritize instruction threads in a multiprocessor system so that workload operations on the system are optimized, and to provide a method for an instruction stream prioritization scheme which can be dynamically changed during system operation (para[0005]).

As per claim 9, Weissman, Natu, Krishan, Bowen and Capps teaches the system of claim 8, and Capps further teaches wherein the event driven basis includes the instantiation of a new thread or the termination one of the plurality of threads (para[0025], the thread priority register is updated with new thread id priority values, thus receiving register data upon thread event).

As per claim 13, it is a method claim of claim 8 above, thus is it rejected for the same rationale. 

As per claim 14, it is a method claim of claim 9 above, thus is it rejected for the same rationale. 

As per claim 21, it is a system claim of claim 8 above, thus is it rejected for the same rationale. 

As per claim 22, it is a system claim of claim 9 above, thus is it rejected for the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195